Citation Nr: 1433439	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the substantive appeal regarding the issues of entitlement to service connection for an acquired psychiatric disorder, a heart condition, irritable bowel syndrome, muscle aches of the left side of the body, headaches, bronchitis, fatigue, rash, and Gulf War Syndrome from the June 2005 rating decision received on May 16, 2007 was timely filed.

2.  Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June 2005 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was scheduled for a hearing before a Veterans Law Judge in June 2014, however he did not report to his scheduled hearing.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing then the case will proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In his May 2012 substantive appeal, the Veteran indicated he was appealing, among others, the issues of "irritable colon syndrome" and "mental disorders/social impairment."  In a February 2013 written statement, he further clarified the issues on appeal included posttraumatic stress disorder (PTSD)/depression and irritable bowel syndrome (IBS).  However, these issues were not addressed in the rating determination on appeal.  Therefore, the Board finds these statements constitute a new claim for increased ratings for service-connected PTSD and IBS, which have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

FINDINGS OF FACT

1.  The Veteran received actual notice of the statement of the case (SOC) on December 27, 2006.

2.  The Veteran's substantive appeal received by the VA on May 16, 2007 was not filed within sixty days of receipt of the statement of the case.

3.  The Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD), irritable bowel syndrome (IBS), dermatitis, and residuals of right little finger fracture, render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The substantive appeal received May 16, 2007 was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2013). 

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of May 2007 Substantive Appeal 

The Veteran is asserting that his 2007 substantive appeal, received by the Board on May 16, 2007, was timely filed.  Under VA regulations, in order to perfect an appeal to the Board a substantive appeal must be filed within sixty days from the date the statement of the case (SOC) is mailed, or within the remainder of the one year period from the date of mailing the notification of the rating decision (RD), whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b). 

In this case, the rating decision in question was issued on June 1, 2005.  Notice of the decision was mailed to the Veteran on June 13, 2005, and the letter included notice of the Veteran's rights to appeal.  The Veteran filed a timely notice of disagreement (NOD) on August 18, 2005.  A SOC was then issued on October 2, 2006 and notification was mailed to the Veteran on October 4, 2006, including additional notice regarding his rights to appeal. 

However, the October 4, 2006 letter was returned to the VA has undeliverable on October 10, 2006.  The VA then attempted to contact the Veteran and verify his current address.  However, the Veteran expressed a preference to pick up his SOC in person, and did so on December 27, 2006.  Therefore, the Board finds the Veteran received actual notice of the October 2006 SOC on December 27, 2006.  Because this date was more than a year after the June 1, 2005 rating decision, the Veteran had sixty days from December 27, 2006 in which to file a timely substantive appeal under VA regulations.  38 C.F.R. § 20.302(b).  As sixty days from December 27, 2006 falls on a Sunday, he had until Monday February 26, 2007 to file a timely substantive appeal.  38 C.F.R. § 20.305.

However, the Veteran's substantive appeal was not received by the VA until May 16, 2007, nearly three months after the expiration of sixty day appeal period.  The Veteran has not submitted any additional evidence he attempted to file the substantive appeal with the VA prior to that date, including an earlier postmark date.  38 C.F.R. § 20.305.  Therefore, the Board finds the Veteran's May 2007 substantive appeal was not timely filed.

In June 2007 written notice of disagreement, the Veteran asserted that he timely completed his substantive appeal the day after it was received in December 2006, and provided the substantive appeal to his representative at that time.  His representative then failed to find and submit his substantive appeal until after the expiration of the timely appeals period.

While the Board is sympathetic to the Veteran's assertions, the claims file does not include any evidence, such as a dated fax cover sheet, of when he completed the substantive appeal and provided it to his representative.  Nor has the Veteran submitted any evidence he attempted to check on the status of his appeal with his representative prior to May 2007.  Submission of a substantive appeal to a representative is not sufficient for filing with the VA, as VA regulations provide a substantive appeal must be filed with the VA office from which the Veteran received the NOD unless notice has been received that his records were transferred.  38 C.F.R. § 20.300.  Because the Veteran did not file his substantive appeal with the VA within sixty days of receiving notice of the SOC, his appeal was not timely filed.  

The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, in this case, the Veteran's substantive appeal was determined to be untimely by the RO.  The RO then provided notice and an explanation to the Veteran of their determination in May 2007 and again in a February 2008 SOC.  Thus, the circumstances present in Percy, where the RO acted as if the substantive appeal had been timely, are not present here.  Additionally, there are no other circumstances which would persuade the Board that the timeliness of the substantive appeal should be waived in this case.  As discussed above, the substantive appeal was late by nearly three months, and the Veteran has not presented any evidence of when he presented the substantive appeal to his representative.  Therefore, the Board finds waiver of timeliness in the filing of a substantive appeal is not warranted in this case.

Based on all of the foregoing, the Board finds the Veteran's substantive appeal received by the VA in May 2007 was not timely filed.  38 U.S.C.A. § 7105(d)(3).  Accordingly, the Veteran's appeal is denied.

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in this case, the essential facts are not in dispute.  Instead, the case rests on the interpretation and application of the relevant law.  The VCAA does not affect maters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and further discussion of the VA's duties to notify and assist is not required.

TDIU

The Veteran is currently rated 70 percent for his service-connected posttraumatic-stress disorder (PTSD), 10 percent for his service-connected irritable bowel syndrome (IBS), 10 percent for his service-connected dermatitis, and a noncompensable rating for his service-connected residuals of a right little finger fracture.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

The Veteran graduated from high school and began attending welding school, but did not complete this program.  His occupational history includes a variety of jobs requiring physical labor, including working in the packing and shipping industry, security, and food service.  The Veteran has not worked since June 2002, when he asserts he became unemployable due to his PTSD, depression, and IBS.

The evidence reflects the Veteran is currently unable to secure and follow substantially gainful occupation, and is therefore unemployable.  However, some medical evidence suggests the Veteran's current unemployability is due to conditions other than his service-connected disabilities.  For example, the September 2011 VA examiner opined that while the Veteran's service-connected disabilities contributed to his current unemployability, his non-service connected back condition rendered him unable to work on a day-to-day basis.

However, even if the Veteran has additional non-service connected disabilities that would render him unemployable, he may still receive TDIU if his service-connected disabilities alone would render him unemployable.  The medical evidence suggests the Veteran's current service-connected disabilities impact his ability to work.  For example, the August 2011 VA examiner opined that while the Veteran could still perform sedentary work with this service-connected IBS, he would require a workspace close to the bathroom.  Additionally, the September 2011 VA examiner opined his service-connected PTSD caused occupational impairment with deficiencies in most areas.  This is supported by the rating criteria of the current 70 percent rating for his psychiatric disability, which specifically identifies "[o]ccupational and social impairment in most areas, such as work . . . ." (emphasis added) 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013) Accordingly, these two service-connected disabilities combined provide substantial impairment in his ability to maintain gainful employment.  

Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including PTSD and IBS.  Accordingly, TDIU is granted.


ORDER

The substantive appeal received May 16, 2007 was not timely, and the Veteran's appeal is denied.

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


